                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

KENNETH RAY PITTS,                                                            PLAINTIFF
ADC #085938

v.                         CASE NO. 5:19-CV-00218 BSM

SMITH, Sergeant,
Cummins Unit, ADC; et al.                                                   DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered on this day, this case is dismissed without prejudice.

     IT IS SO ORDERED this 26th day of July 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
